         Case 1:17-cv-00670-MKV Document 80 Filed 09/11/20 Page 1 of 2

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 09/11/2020
 LUIS ZARATE, individually and on behalf of all others
 similarly situated,

                           Plaintiff,
                                                                       1:17-cv-00670-MKV
                           -against-
                                                                   DEFAULT JUDGMENT
 NEW GREEN EMPORIUM CORP. d/b/a GREEN
 EMPORIUM; HYOUN AH KIM; JUN KYU KIM; and
 HYON CHON SONG, jointly and severally,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Before the Court is a Motion for Default Judgment against the sole remaining Defendant

Jun Kyu Kim in which Plaintiff also seeks attorneys’ fees and costs.

       Previously, on August 11, 2020, the Court issued an Order after holding a fairness hearing

in this FLSA case pursuant to Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015),

approving a settlement agreement and dismissing the case as to all Defendants except Defendant

Jun Kyu Kim, who was not a party to the settlement agreement [ECF No. 64]. On August 28,

2020, the Clerk of Court issued a Certificate of Default as to Defendant Jun Kyu Kim [ECF No.

67]. Plaintiff moved for default judgment as to Defendant Jun Kyu Kim on that same date [ECF

No. 68]. The Court reviewed the Motion and supporting papers and, on August 31, 2020, issued

on Order To Show Cause and Scheduling Order ordering Defendant Jun Kyu Kim to appear at a

Default Judgment Hearing and to file a letter why Default Judgment should not be entered and any

opposition in response to Plaintiff’s Motion [ECF No. 75]. Plaintiff served the August 31 Order,

Plaintiff’s Motion, and supporting papers on Defendant Jun Kyu Kim on September 1, 2020 [ECF

No. 77]. The Court held a Default Judgment Hearing on September 11, 2020. Plaintiff appeared

by counsel, but no one appeared for Defendant Jun Kyu Kim.
        Case 1:17-cv-00670-MKV Document 80 Filed 09/11/20 Page 2 of 2




      Based on the foregoing, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

   1. A Default Judgment in favor of Plaintiff against Defendant Jun Kyu Kim is hereby granted;

   2. Plaintiff shall be entitled to judgment against Defendant Jun Kyu Kim for damages in the
      amount of $98,597.76, consisting of the following:
                  • $44,298.88 in unpaid wages
                  • $44,298.88 in liquidated damages pursuant to New York Labor Law Section
                       663(1) and
                  • $10,000 in statutory damages pursuant to New York Labor Law Section
                       198(1-b), (1-d)
      together with pre-judgment interest thereon at 9% from December 1, 2013, plus attorneys’
      fees and costs in the amount of $12,952.05. Plaintiff shall also be entitled to recover post-
      judgment interest pursuant to 28 U.S.C. § 1961. The judgment against Defendant Jun Kyu
      Kim shall be subject to an offset of $22,000 pursuant to amounts paid under the settlement
      agreement with the other Defendants in this action.

   3. Pursuant to New York Labor Law Sections 198(4) and 663(4), if any such amounts of this
      judgment remain unpaid upon the expiration of ninety days following issuance of this
      judgment, or ninety days after expiration of the time to appeal and no appeal is then
      pending, whichever is later, the total amount of this judgment shall automatically increase
      by fifteen percent (15%).

   4. This judgment in favor of Plaintiff shall be entered as a final judgment against Defendant
      Jun Kyu Kim.

      The Clerk of Court is respectfully requested to close this case.



SO ORDERED.
                                                    _________________________________
Date: September 11, 2020                            MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
